DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a semiconductor device, comprising: 
a gate structure on a substrate, 
wherein the gate structure comprises: 
a silicon layer on the substrate; 
a titanium nitride (TiN) layer on the silicon layer; 
a titanium (Ti) layer between and directly contacting the silicon layer and the TiN layer; 
a titanium silicon nitride (TiSiN) layer on the TiN layer; and 
a conductive layer on the TiSiN layer.

US PG Pub 2014/0187031 (“Sung”), US PG Pub 2014/0001576 (“Gandikota”), US PG Pub 2008/0081452 (“Kim”), US PG Pub 2007/0018220 (“Lee”), US Patent No., 9,236,263 (“Rouh”), and US Patent No. 7,944,005 (“Chun”) are cited as being relevant references in the art. The references disclose various gate stacks having a silicon base layer with stacked metal-containing layers, including TiN, Ti and TISIN. However, none of the references disclose the specific stack claimed by Applicant wherein a silicon layer, titanium layer and titanium nitride layer are sequentially stacked with a titanium silicon nitride layer and additional conductive layer overlying them.

A search of additional references in the art does not show Applicant’s gate stack to be anticipated or obvious. Claim 6 depends on Claim 1 and is allowable for at least the reasons above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298.  The examiner can normally be reached on Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818